                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

  KEITH HARDY, individually and on               )
  behalf of all other employees and              )
  former employees of Lewis Gale                 )
  Medical Center, LLC                            )
  similarly situated, et al.,                    )
                                                 )
         Plaintiffs,                             )       Civil Action No. 7:18-cv-00218
  v.                                             )
                                                 )       By: Elizabeth K. Dillon
  LEWIS GALE MEDICAL                             )           United States District Judge
  CENTER, LLC,                                   )
                                                 )
         Defendant.                              )

                                MEMORANDUM OPINION

         In this civil rights action, Plaintiffs bring suit individually and on behalf of all

  similarly situated current and former employees of Lewis Gale Medical Center, LLC

  (“LGMC”), for racial discrimination and retaliation under Title VII of the Civil Rights

  Act of 1964 (“Title VII”), 42 U.S.C. §2000e et seq.; for racial discrimination and

  retaliation under 42 U.S.C. §1981; for violation of the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C. §§201, et seq., and for attorney’s fees and costs pursuant to 42

  U.S.C. § 1988. This matter is presently before the court on Defendant’s Motion for

  Judgment on the Pleadings and Motion to Strike Certain Portions of the Amended

  Complaint (Dkt. No. 23), and Motion to Dismiss for Failure to State a Claim (Dkt. No.

  27). Plaintiffs oppose LGMC’s motions and request leave of court to file Second and

  Third Amended Complaints. The court will grant LGMC’s motion to dismiss and motion




Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 1 of 33 Pageid#: 465
  for judgment on the pleadings in part, deny LGMC’s motion to strike, and grant

  Plaintiffs’ motion for leave to file second and third amended complaints.1

  I. BACKGROUND

           a. Title VII Claims

           Plaintiffs are African-American and Latino/Hispanic male employees of the

  LGMC Security Department. Am. Compl. ¶¶ 5–10; Dkt. No. 2. Plaintiffs Hardy and

  Hendricks are security supervisors, and Bethel, Contreras, Finks, and Sanders are armed

  security officers. Id. ¶ 12. In December 2016, LGMC hired Barry Booth as Plaintiffs’

  supervisor, despite knowledge that Booth was placed on administrative leave from the

  Roanoke City Police Department in May 2015 for racially-charged remarks made on a

  social media post. Id. ¶ 14.

           Plaintiffs allege that Booth treated them differently from white employees,

  including actions such as denying Plaintiffs opportunities for advancement, singling out

  Plaintiffs for unfair treatment, disciplining Plaintiffs more harshly than white employees,

  denying Plaintiffs the opportunity to become Special Conservators of the Peace

  (“SCOP”), falsely accusing Plaintiffs of misconduct, denying Plaintiffs’ requests for Paid

  Time Off (“PTO”), giving white employees preferential treatment in scheduling, and

  failing to discipline white employees for refusing to wear their required uniforms. Id. ¶

  15. Plaintiffs allege that LGMC management was aware of Booth’s discriminatory




           1
             The Second and Third Amended Complaints add Plaintiffs Hardy, Finks, Contreras, Sanders, and
  Bethel as named plaintiffs in Counts I and III for Title VII discrimination and retaliation. Dkt. No. 33, 43.
  The Second and Third Amended Complaints do not alter the facts as set forth in the Amended Complaint.
  Dkt. No. 2. The remainder of this opinion will consider Plaintiffs’ claims as set forth in the Second and
  Third Amended Complaints.

                                                       2

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 2 of 33 Pageid#: 466
  actions towards Plaintiffs; indeed, Plaintiffs complained to LGMC’s management for

  months regarding Booth’s actions. Id.

         On February 5, 2018, Plaintiffs Hardy, Hendricks, Contreras, Finks, and Sanders

  filed charges of racial and national origin discrimination with the EEOC related to their

  complaints about Booth and LGMC. Id. ¶ 92. LGMC permitted Booth to resign on

  February 9, 2018. Id. ¶ 26. Shortly thereafter, LGMC announced that the Security

  Department would be outsourced in May 2018 to a company named G4S and that

  Plaintiffs’ jobs were not guaranteed with G4S. Id. ¶ 95. However, LGMC promised that it

  would guarantee Plaintiffs’ current pay for those hired by G4S. Id. Plaintiffs assert that

  LGMC management communicated false and negative information to G4S regarding

  employees Hardy, Hendricks, and Contreras, to prevent them from being hired as

  supervisors for G4S. Id. ¶ 101. Plaintiffs were hired as security officers with G4S on

  May 20, 2018, with significantly lower salaries than they received at LGMC. Id. ¶ 100.

         b. FLSA Claims

                 i. Rounding Time

         Plaintiffs were hourly, non-exempt employees of the LGMC Security

  Department. Am. Compl. ¶¶ 12, 107, Dkt. No. 2. Plaintiffs assert that LGMC either

  required or strongly encouraged Plaintiffs to clock in seven minutes prior to the start of

  their shift but prohibited them from clocking in more than seven minutes before their

  shift. Id. ¶ 108. Plaintiffs were permitted to clock out within the seven minute period

  prior to the end of their shift if their replacement had already reported for duty. Id.¶ 108.

         The LGMC Attendance and Tardiness policy permits a seven-minute grace period

  to clock in after the start of a shift without disciplinary action; however, LGMC



                                                3

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 3 of 33 Pageid#: 467
  prohibited this practice and disciplined Security Department employees for clocking in

  after the start of their shift, including within a seven minute period. Id. ¶ 109.

         Specifically, Barry Booth instructed Plaintiff Hendricks to give a verbal warning

  and then write up any employee who clocked in within the seven minute grace period

  after the start of his or her shift. Id. LGMC management endorsed this procedure by

  approving the disciplinary reports for Security Department employees who clocked in

  during the seven-minute grace period after their shift began. Id.

         LGMC’s time keeping system recorded the exact times all employees clocked in

  and out for each shift every day. Id.¶ 111. However, LGMC rounded Plaintiffs’ work

  hours to the nearest quarter hour of time for purposes of compensation. Id.¶¶ 110, 112.

  Due to rounding, Plaintiffs were not compensated for the seven minutes prior to their

  shift each day that they were required to work. Id.¶ 113.

         Plaintiffs allege that LGMC’s policy of requiring them to clock in seven minutes

  prior to the start of their shifts—but not earlier than seven minutes—and disciplining

  them for clocking in after the start of their shifts, coupled with LGMC’s policy of

  rounding Plaintiff’s work time down to the nearest quarter hour, resulted in Plaintiffs not

  being compensated for work performed prior to their shift start time. Id.¶¶ 166, 167.

  Plaintiffs allege that LGMC willfully and illegally rounded employees’ work time down

  to the nearest quarter of an hour, resulting in Plaintiffs being denied wages, including

  overtime premiums. Id.¶¶ 170, 171.

                 ii. Failure to Compensate

         On March 15, 2018, LGMC announced that the Security Department was being

  outsourced to G4S, effective May 20, 2017. Id.¶ 95. Plaintiffs were told that their jobs



                                                 4

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 4 of 33 Pageid#: 468
  were not guaranteed with G4S, and they would have to reapply with G4S to continue

  their employment. Id. Plaintiffs were required to attend five days of interviews, training

  and orientation with G4S to continue their employment as armed security officers in the

  Security Department at LGMC. Id.¶¶ 97, 115, 117. LGMC scheduled the training and

  orientation sessions, either alone or in conjunction with G4S, and directed the Plaintiffs

  to attend the training/orientation sessions on certain dates. Id.¶ 116. The training sessions

  were scheduled during Plaintiffs’ LGMC work schedules and were directly related to

  Plaintiffs’ jobs in the security department at LGMC. Id. ¶¶ 98, 119. Plaintiffs received

  minimum wage pay from G4S, a lower rate than their usual rate of pay, for four days of

  training. Id.¶ 120. Plaintiffs did not receive any compensation for one day of orientation

  with G4S. Id. Plaintiffs were not paid by LGMC for the training or orientation. Id.

  Several Plaintiffs were required to work double shifts and/or use PTO to attend the

  training and orientation sessions. Id. G4S hired Plaintiffs as security officers beginning

  May 20, 2018, with different pay and benefit structures from LGMC. Id. ¶ 100.

         Plaintiffs allege that their attendance at the training and orientation sessions is

  considered employment by LGMC under FLSA and that LGMC did not fully compensate

  Plaintiffs for attendance at those sessions. Id.¶¶ 178, 180. Plaintiffs ask the court to

  award judgment for actual and compensatory damages in the amount due for unpaid

  minimum wages and overtime compensation with interest; liquidated damages for willful

  violations of the act; and attorney’s fees and costs of suit. Id. Prayer for Relief ¶ B 3–5.




                                                5

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 5 of 33 Pageid#: 469
  II. STANDARD OF REVIEW

          c.   Motion to Dismiss - Fed. R. Civ. P. 12(b)(1)

          Subject matter jurisdiction is a threshold issue. Without a proper basis for subject

  matter jurisdiction, a case must be dismissed. See Steel Co. v. Citizens for a Better Env’t,

  523 U.S. 83, 96 (1998); Haley v. Va. Dep’t of Health, No. 4:12-CV-00016, 2012 WL

  5494306, at *2 (W.D. Va. Nov. 13, 2012) (“Federal district courts are courts of limited

  jurisdiction.”). The plaintiff, who asserts jurisdiction, bears the burden of proving subject

  matter jurisdiction in response to a Rule 12(b)(1) motion. See Williams v. United States,

  50 F.3d 299, 304 (4th Cir. 1995). In deciding whether jurisdiction exists the court may

  “consider evidence outside the pleadings without converting the proceeding to one for

  summary judgment.” Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999)

  (quoting Richmond, Fredericksburg & Potomac R. Co. v. U.S., 945 F.2d 765, 768 (4th

  Cir. 1991)) (internal quotation marks omitted).

          d. Motion to Dismiss - Fed. R. Civ. P. 12(b)(6)

          The purpose of a Rule 12(b)(6) motion to dismiss is to test the sufficiency of

  Plaintiffs’ complaint. See Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir.

  1999). In considering a Rule 12(b)(6) motion, a court must accept all factual allegations

  in the complaint as true and must draw all reasonable inferences in favor of the plaintiff.

  Erickson v. Pardus, 551 U.S. 89, 94 (2007). The Federal Rules of Civil Procedure

  “require[ ] only ‘a short and plain statement of the claim showing that the pleader is

  entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim is and

  the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

  (omission in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Legal



                                                  6

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 6 of 33 Pageid#: 470
  conclusions in the guise of factual allegations, however, are not entitled to a presumption

  of truth. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Twombly, 550 U.S. at 555

  (requiring a complaint to contain facts sufficient “to raise a right to relief above the

  speculative level” and to “state a claim to relief that is plausible on its face”).



          e. Motion for Judgment on the Pleadings - Fed. R. Civ. P. 12(c)

          Rule 12(c) of the Federal Rules of Civil Procedure permits a party to move for

  judgment on the pleadings. In reviewing a Rule 12(c) motion filed by a defendant, the

  court applies the same standard that would apply to a Rule 12(b)(6) motion to dismiss for

  failure to state a claim. PETA v. U.S. Dep’t of Agric., 861 F.3d 502, 506 (4th Cir. 2017).

  Thus, I may grant the Defendant’s Rule 12(c) motion only “if, after accepting all well-

  pleaded allegations in the plaintiff’s complaint as true and drawing all reasonable factual

  inferences from those facts in the plaintiff’s favor, it appears certain that the plaintiff

  cannot prove any set of facts in support of his claim entitling him to relief.” PETA, 861

  F.3d at 506 (internal quotation marks omitted); see also Twombly, 550 U.S. at 555, 570

  (requiring a complaint to contain facts sufficient “to raise a right to relief above the

  speculative level” and to “state a claim to relief that is plausible on its face”).

          f. Motion to Strike - Fed. R. Civ. P. 12(f)

          Federal Rule of Civil Procedure Rule 12(f) permits the court to strike from a

  pleading any matter that is redundant, immaterial, impertinent, or scandalous. The

  function of a 12(f) motion to strike is “to avoid the expenditure of time and money that

  must arise from litigating spurious issues by dispensing with those issues prior to trial.”

  Gregory v. Belfor USA Grp., Inc., No. 2:12cv11, 2012 WL 2309054, at *1 (E.D. Va.



                                                 7

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 7 of 33 Pageid#: 471
  June 15, 2012) (quoting Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th

  Cir. 2010). “The standard upon which a motion to strike is measured places a substantial

  burden on the moving party.” Cameron v. MTD Prods., Inc., No. Civ.A.5:03 CV 75,

  2004 WL 3256003, at *2 (N.D.W. Va. Jan. 7, 2004). Usually a motion to strike requires a

  showing that denial of the motion would prejudice the moving party. United States v.

  Gwinn, No. 5:06–cv–00267, 2006 WL 3377636, at *1 (S.D.W. Va. Nov. 20, 2006).

  Moreover, “[a] motion to strike is a drastic remedy which is disfavored by the courts and

  infrequently granted.” Clark v. Milam, 152 F.R.D. 66, 70 (S.D.W. Va. 1993).

         Although Rule 12(f) motions are generally viewed with disfavor, Waste Mgmt.

  Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001), they are proper where “the

  challenged allegations have no possible relation or logical connection to the subject

  matter of the controversy and may cause some form of significant prejudice to one or

  more of the parties to the action.” Bailey v. Fairfax County, No. 1:10–cv–1031, 2010 WL

  5300874, *4 (E.D. Va. Dec. 21, 2010) (internal quotations omitted).

  III. ANALYSIS

         a. Untimely Motion to Dismiss Pursuant to Rule 12(b)(6)

         As a threshold matter, Plaintiffs argue that LGMC’s Motion to Dismiss should be

  denied as untimely because LGMC filed its Answer seven hours before filing its Rule

  12(b) motions. See Dkt. Nos. 21, 23, & 27. Indeed, LGMC filed its Answer on August

  15 at 11:50 a.m., its Motion for Judgment on the Pleadings at 12:25 p.m., and the

  Motions to Dismiss at 6:50 p.m. Id. Rule 12(b) motions must be filed prior to a

  responsive pleading if one is allowed. See Fed. R. Civ. P. 12(b) (“A motion pleading any

  of these defenses must be made before pleading if a responsive pleading is allowed.”).



                                               8

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 8 of 33 Pageid#: 472
  Plaintiff argues that because LGMC filed its Answer seven hours before its Rule 12(b)

  motions, the motions must be denied. See Pl.’s Opp’n to Def.’s Partial Mot. to Dismiss

  10.

         However, the court may construe an untimely Rule 12(b)(6) motion as a motion

  for judgment on the pleadings, and doing so does not change the legal standard. See

  Burbach Broad. Co. of Del. v. Elkins Radio Corp., 278 F.3d 401, 405–06 (4th Cir. 2002)

  (“Because . . . the pleadings were closed at the time of the motion . . . . we construe the

  motion as one for judgment on the pleadings. However, the distinction is one without a

  difference, as we review the district court’s decision to grant judgment on the

  pleadings de novo, applying the same standard for Rule 12(c) motions as for motions

  made pursuant to Rule 12(b)(6).”) (citing Edwards v. Goldsboro, 178 F.3d 231, 243 (4th

  Cir. 1999)).

         Unlike a Rule 12(b)(6) motion, a Rule 12(b)(1) motion is not waived at the close

  of pleadings. Compare Fed. R. Civ. P. 12(h)(1) with Fed. R. Civ. P. 12(h)(3). Therefore,

  because LGMC’s 12(b)(6) motion may be construed as a motion for judgment on the

  pleadings under the same legal standard, and LGMC’s 12(b)(1) motion was not untimely,

  the court will construe LGMC’s Rule 12(b)(6) motion as a motion for judgment on the

  pleadings and allow it to proceed. See Edwards, 760 F. Supp. 2d at 614.




                                                9

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 9 of 33 Pageid#: 473
           b. Motion to Dismiss Pursuant to Rule 12(b)(1)

           LGMC asserts that Plaintiffs’ Title VII claims in Counts I (discrimination) and III

   (retaliation) should be dismissed for failure to exhaust administrative remedies, failure to

   state a claim, and lack of jurisdiction.

           Before a plaintiff can file suit under Title VII, he must file a charge of

   discrimination with the EEOC and exhaust the administrative procedures set forth in 42

   U.S.C. §2000e-5, including obtaining a Notice of Right-to-Sue from the EEOC.

   Requiring a party to first file a charge with the EEOC ensures that the employer is given

   notice of the alleged claims, allows the employer a chance to remedy the discrimination

   before litigation commences, and provides the parties recourse to resolution in a more

   efficient and less formal manner. Sydnor v. Fairfax County, Va., 681 F.3d 591, 593 (4th

   Cir. 2012). Failure to exhaust administrative remedies deprives a federal court of subject-

   matter jurisdiction over the claim. Jones v. Calvert Group, Ltd., 551 F.3d 297, 300 (4th

   Cir. 2009).

                   i. Failure to Receive a Right-to-Sue Letter

           LGMC asserts that several Plaintiffs have not yet received their right-to-sue

   letters from the EEOC, and, therefore, have not exhausted their administrative remedies

   prior to filing Title VII claims. Accepting the right-to-sue letters included in Plaintiffs’

   Second Amended Complaint (Dkt. No.33-1) and Third Amended Complaint (Dkt. No.

   43-1), all plaintiffs have received their right-to-sue letters from the EEOC, and this issue

   is now moot.

                   ii. Failure to Assert National Origin Discrimination

           LGMC asserts that Roderigo Contreras is the only plaintiff who filed a charge of



                                                 10

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 10 of 33 Pageid#: 474
   discrimination with the EEOC for national origin discrimination and requests that the

   court dismiss the remaining Plaintiffs’ Title VII claims to the extent they assert national

   origin discrimination. In response, Plaintiffs agree that the remaining plaintiffs—Hardy,

   Hendricks, Bethel, Finks, and Sanders— have not and will not bring claims for national

   origin discrimination, but rather only assert claims based upon racial discrimination. Pl.

   Br. Opp. p. 14; Dkt. No. 35. Accordingly, only Plaintiff Contreras is proceeding with a

   claim for discrimination based upon national origin under Counts I and III of the

   Complaint.

                  iii. Premature Right-to-Sue Letters

          LGMC asserts that this court must dismiss the Title VII claims of Plaintiffs who

   received their right to sue letters from the EEOC in less than 180 days from the date they

   filed their charges with the EEOC. 42 U.S.C. § 2000e–5(f)(1) provides:

          If a charge filed with the Commission ... is dismissed by the Commission,
          or if within one hundred and eighty days from the filing of such charge ...
          the Commission has not filed a civil action ... or the Commission has not
          entered into a conciliation agreement to which the person aggrieved is a
          party, the Commission ... shall so notify the person aggrieved and within
          ninety days after the giving of such notice a civil action may be brought
          against the respondent named in the charge....

   42 U.S.C. §2000e–5(f)(1). Congress delegated to the EEOC the authority to promulgate

   regulations to implement Title VII. Stewart v. Iancu, 912 F.3d 693, 698 (4th Cir. 2019).

   The EEOC promulgated a regulation which allows it to issue aggrieved persons right to

   sue letters “at any time prior to the expiration of 180 days from the date of filing the

   charge with the Commission; provided, that [an appropriate Commission official] has

   determined that it is probable that the Commission will be unable to complete its




                                                11

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 11 of 33 Pageid#: 475
   administrative processing of the charge within 180 days from the filing of the charge.” 29

   C.F.R. § 1601.28(a)(2).

          LGMC argues that 29 C.F.R. § 1601.28(a)(2), the EEOC’s early right-to-sue

   regulation, violates the 180 day waiting period for private suits established by section

   2000e–5(f)(1) and thus exceeds the EEOC’s statutory authority and is invalid. See Mem.

   in Supp. of Def.’s Partial Mot. to Dismiss, Dkt. No. 28, 11–12. Plaintiffs disagree,

   arguing that the EEOC’s regulation authorizing issuance of an early right-to-sue letter is

   not contrary to law. See Opp. to Def.’s Partial Mot. to Dismiss, Dkt. No. 35, p. 13. This

   argument has been raised in other Circuits, which are split on the issue, and the Fourth

   Circuit has yet to address it. See, e.g., Walker v. United Parcel Serv., 240 F.3d 1268,

   1275 (10th Cir. 2001) (disagreeing with Martini, infra, and upholding the regulation);

   Martini v. Fed. Nat. Mortg. Ass’n, 178 F.3d 1336, 1347 (D.D.C. 1999) (invalidating the

   EEOC’s regulation); Sims v. Trus Joint MacMillan, 22 F.3d 1059, 1063 (11th Cir. 1994)

   (upholding the EEOC’s regulation); Brown v. Puget Sound Elec. Apprenticeship &

   Training Tr., 732 F.2d. 726, 729 (9th Cir. 1984) (upholding the EEOC’s regulation). The

   court agrees with LGMC and finds that the EEOC’s regulation is invalid and the Title VII

   claims of those Plaintiffs who received right-to-sue letters from the EEOC in fewer than

   180 days must be remanded to the EEOC for further administrative proceedings.

          “When a challenger asserts that an agency action conflicts with the language of a

   statute, we generally apply the two-step analytical framework set forth in Chevron

   U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842–43 (1984).”

   Sierra Club v. U.S. Army Corps of Eng’rs, 909 F.3d. 635, 643 (4th Cir. 2018). First, a

   court “looks to the ‘plain meaning’ of the statute to determine if the regulation responds



                                                12

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 12 of 33 Pageid#: 476
   to it.” King v. Burwell, 759 F.3d 358, 367 (4th Cir. 2014), aff’d, 135 S. Ct. 2480 (2015)

   (quoting Chevron, 467 U.S. at 842–43). If “Congress has directly spoken to the precise

   question at issue” and “the intent of Congress is clear, that is the end of the matter; for the

   court, as well as the agency, must give effect to the unambiguously expressed intent of

   Congress.” Chevron, at 842–43. If the statute is ambiguous, courts then move to

   Chevron’s second step and defer to the agency’s interpretation so long as it is based on a

   permissible construction of the statute. Id. at 843. Here, the court joins the courts that

   have considered the matter and found that Congress’ intent in §2000e–5 is clear, “the

   EEOC has control over charges of discrimination for 180 days, and not a day less.”

   Taylor v. Cardiology Clinic, Inc., No. 4:14-cv-46, 2015 WL 770439, at * 3 (W.D. Va.

   Feb. 24, 2015) (J. Kiser) (collecting cases); but see West v. Merillat Indus., 92 F. Supp.

   2d 558, 560–61 (W.D. Va. 2002) (J. Jones).

          Chevron’s first step asks courts to consider whether the agency’s organic statute is

   ambiguous. 467 U.S. at 842–43. The relevant statutory sections in this case are § 2000e-

   5(b) and (f)(1). Section 2000e-5(b) states that “[w]henever a charge is filed by . . . a

   person claiming to be aggrieved . . . the Commission . . . shall make an investigation

   thereof.” 42 U.S.C. § 2000e-5(b) (emphasis added). The EEOC’s duty to investigate is

   thus mandatory. See Sierra Club, 909 F.3d. at 645 (“‘Shall’ is an unambiguously

   mandatory term…”); Martini, 178 F.3d at 1346 (“Thus . . . the Commission’s duty to

   investigate is both mandatory and unqualified”).

          Section 2000e-5(f)(1) provides the EEOC with two options when it has

   investigated a charge but not reached a conciliation agreement or decided to sue; it may

   either dismiss the charge, or, after 180 days, it must notify the person aggrieved so he or



                                                 13

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 13 of 33 Pageid#: 477
   she may initiate a lawsuit. Read together, these sections require the EEOC to investigate a

   charge and dispose of it in one of the four ways listed in § 2000e-5(f)(1): conciliation,

   filing suit on behalf of the aggrieved person, dismissing the charge, or, if none of these

   actions are taken within the 180 day period, notifying the aggrieved person of his or her

   right to sue. When § 2000e–5(f)(1) is read in conjunction with § 2000e–5(b), it is clear

   that Congress intended for the EEOC to have control over charges of discrimination for

   180 days and that a cause of action based on those charges may not be brought before the

   expiration of that time. The EEOC’s regulation at issue adds a fifth option, allowing it to

   issue a notice of right to sue earlier than 180 days, upon a determination that it will be

   unable to complete the charge’s processing within that period. See 29 C.F.R.

   § 1601.28(a)(2). Because Congress’ intent is clear, the EEOC is not permitted to alter this

   framework through its rule-making authority.

          In Martini v. Federal National Mortgage Association, 178 F.3d 1336, 1347 (D.C.

   Cir. 1999), the court applied the Chevron analysis and interpreted the 180–day period in

   42 U.S.C. § 2000e–5(f)(1) to be a mandatory waiting period. Observing that Congress

   had imposed a “mandatory and unqualified” duty on the EEOC to investigate charges and

   that the legislative history indicated that Congress “hoped that recourse to ... private

   lawsuit will be the exception and not the rule,” the court concluded that the EEOC’s

   power to authorize private suits within 180 days would undermine both its statutory

   investigatory duty and Congress’ policy of encouraging informal “resolution up to the

   180th day.” Id. at 1346–47 (quoting 118 Cong. Rec. 7168). The court rejected a

   suggestion of futility based upon the EEOC’s lack of resources and found no equitable

   considerations warranting an exception to the 180–day requirement. Id. at 1348.



                                                14

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 14 of 33 Pageid#: 478
          Conversely, the circuit court decisions upholding the EEOC’s regulation either do

   not engage in a Chevron analysis or conclude that the statute is ambiguous in the first

   step and focus on the reasonableness of the EEOC’s interpretation in the second step.

   See, e.g., Walker, 240 F.3d at 1274–75 (finding § 2000e-5(f)(1) ambiguous and

   distinguishing Martini); Brown, 732 F.2d at 729 (upholding the regulation, but decided

   before the Chevron decision). Rather than relying upon the plain text of 42 U.S.C.

   § 2000e-5, the courts upholding the regulation focus on its legislative history, which

   contains evidence both for and against an interpretation allowing the early right to sue

   regulation. See Walker, 240 F.3d at 1274–76 (examining § 2000e-5’s legislative history);

   Martini, 178 F.3d at 1345 (noting the ambiguity in § 2000e-5’s legislative history); Sims,

   22 F.3d at 1062–63 (interpreting § 2000e-5’s legislative history to support the fast

   resolution of complaints, including through the issuance of early right to sue notices).

          Specifically, in Brown, the Ninth Circuit upheld 29 C.F.R. § 1601.28(a)(2) one

   month before the Chevron decision. See 732 F.2d at 729. In two paragraphs, the Brown

   court decided to uphold the regulation based on a prior decision, where it found nothing

   in the statute prohibiting the EEOC from issuing early right to sue notices. See id. (citing

   Bryant v. Cal. Brewers Ass’n, 585 F.2d 421, 425 (9th Cir. 1978) (considering fast

   resolution of complaints to be a convincing policy rationale for allowing early right to sue

   notices absent a statutory prohibition), vacated and remanded on other grounds).

          In Sims v. Trus Joist MacMillan, the Eleventh Circuit upheld the early right to sue

   regulation without any reference to Chevron, instead stating that “the EEOC’s

   interpretation of Title VII ‘need only be reasonable to be entitled to deference.’” 22 F.3d

   at 1060–61 (quoting EEOC v. Commercial Office Prod. Co., 486 U.S. 107, 115 (1988)).



                                                15

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 15 of 33 Pageid#: 479
   This standard reflects Chevron’s second step, but ignores its first. The court examined

   policy arguments and found that they supported a conclusion that the EEOC’s regulation

   was a reasonable interpretation of the statute, which did not conflict with §2000e–5(f)(1).

   See id. at 1061–63.

          The Tenth Circuit’s analysis is the most persuasive of the courts upholding the

   EEOC regulation. In Walker v. United Parcel Serv., Inc. the Tenth Circuit conducted a

   full two-step Chevron analysis, considering and refuting the D.C. Circuit’s reasoning in

   Martini. See 240 F.3d at 1273–77. In disagreeing with Martini, the Court found that the

   conflict between § 2000e-5(f)(1) and (b) created an ambiguity that its legislative history

   could not clarify. See id. at 1274–75 (disagreeing with Martini as to whether § 2000e–5 is

   ambiguous). The Court held that “Congress’ 1972 amendment to Section 2000e-5(f)(1) to

   allow aggrieved parties to file civil actions if the EEOC failed to act on a charge for 180

   days itself created an obvious tension with . . . Section 2000e-5(b).” Id. at 1275. The

   court then found that the EEOC’s regulation was a reasonable interpretation of that

   ambiguity. See id. at 1275–77 (upholding the EEOC’s regulation).

          While the court acknowledges the tension between the allowance of a claimant to

   proceed if the EEOC fails to act on a charge for 180 days as set forth in § 2000e–5(f)(1)

   and the mandate that the EEOC “shall” investigate as set forth in §2000e–5(b), the court

   does not find that it results in an ambiguity in the statute. Section 2000e-5(b) and (f)(1)

   can be read together to an unambiguous result: Congress intended the EEOC to

   investigate every charge, but acknowledged the potential for charges to become lost or

   dormant in the agency’s backlog, leaving aggrieved persons without a swift remedy. As a

   result, it later amended the statute to create a 180-day “safety-valve” through which



                                                16

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 16 of 33 Pageid#: 480
   aggrieved persons can prosecute their claims should the EEOC be unable to do so. Read

   this way, there is no ambiguity and the EEOC’s reasonableness in promulgating the

   regulation should not be considered. As explained above, when read together, §§ 2000e-5

   and (b) and (f)(1) leave the EEOC with only four ways to dispose of a charge while

   fulfilling its statutory duty to investigate it: conciliation, suit, dismissal, or inaction for

   180 days.

           Further, though it may be argued that there is no practical difference between

   dismissing a charge before 180 days—an action explicitly allowed in the statute—and

   issuing an early right to sue notice under the regulation, the two are not the same,

   especially not in this case. While the EEOC may dismiss a charge early, it still must

   investigate that charge. On the other hand, 29 C.F.R. § 1601.28(a)(2) says nothing about

   ending an investigation early because the charge appears to be unfounded. Instead, it

   allows the EEOC to forgo its statutory duty to investigate when it finds that it is

   “probable that the Commission will be unable to complete its administrative processing

   of the charge . . . .” 29 C.F.R. § 1601.28(a)(2). This allows for situations where the EEOC

   never begins an investigation, instead issuing a right to sue notice at the aggrieved

   person’s request, sometimes only days after the charge is filed.2 The key question is

   whether the EEOC makes some sort of investigation as required by the statute. The

   EEOC regulation impermissibly allows the Commission to sidestep this requirement.




             2
               For example, on April 13, 2018, Plaintiff Hendricks filed a charge with the EEOC alleging
   retaliation. Dkt. No. 28-6. That same day, April 13, 2018, the EEOC terminated its processing of the case
   in fewer than 180 days, noting that it was unlikely that the EEOC would be able to complete its
   administrative processing within 180 days from the filing of the charge. Dkt. No. 28-7.


                                                      17

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 17 of 33 Pageid#: 481
   Therefore, the court finds EEOC regulation 29 C.F.R. § 1601.28(a)(2) to be an improper

   exercise of authority and invalid.

            Here, Plaintiffs Hardy, Finks, Hendricks II, Sanders II, and Bethel received right-

   to-sue letters from the EEOC before the passage of 180 days.3 Accordingly, their Title

   VII claims are DISMISSED from this action and remanded to the EEOC for proper




   3
            Plaintiff Sanders filed a charge of discrimination on April 3, 2018 (“Sanders I”) (Dkt. No. 28-14).
   He received a right to sue letter on April 5, 2018, noting that the EEOC was dismissing his charge because
   it was unable to conclude that the information obtained establishes violations of the statutes. Dkt. No. 28-
   15.

             Plaintiff Sanders received a second right to sue letter on October 24, 2018 (“Sanders II”), which
   Plaintiffs allege is in response to his charge of retaliation, noting that the EEOC terminated its processing
   of the case in fewer than 180 days because it was unlikely that the EEOC would be able to complete its
   administrative processing within 180 days from the filing of the charge. Dkt. No. 43-1.

              Plaintiff Contreras filed a charge on February 5, 2018. Dkt. No. 28-9. He received a right to sue
   letter after his case was terminated by the EEOC after 180 days. Dkt. No. 35-2.

           Plaintiff Hendricks filed a charge of discrimination and retaliation on February 5, 2018, based
   upon race beginning in October 1, 2017 (“Hendricks I”). Dkt. No. 28-4. The EEOC issued a determination
   on February 13, 2018, finding that the information obtained did not establish any violations of the statutes.
   Dkt. No. 28-5.

            Plaintiff Hendricks filed a second charge on April 13, 2018 (“Hendricks II”), alleging retaliation
   beginning on February 8, 2018. Dkt. No. 28-6. The same day, April 13, 2018, the EEOC terminated its
   processing of the case in fewer than 180 days, noting that it was unlikely that the EEOC would be able to
   complete its administrative processing within 180 days from the filing of the charge. Dkt. No. 28-7.

             Plaintiff Finks filed his charge with the EEOC on March 12, 2018 (Dkt. No. 28-11), and received
   a right to sue letter on July 31, 2018, noting that the EEOC terminated its processing of the case in fewer
   than 180 days because it was unlikely that the EEOC would be able to complete its administrative
   processing within 180 days from the filing of the charge. Dkt. No. 28-13.

            Plaintiff Hardy filed a charge on February 5, 2018. Dkt. No. 28-1. He received a right to sue letter
   from the EEOC on August 2, 2018, noting that the EEOC terminated its processing of the case in fewer
   than 180 days because it was unlikely that the EEOC would be able to complete its administrative
   processing within 180 days from the filing of the charge. Dkt. No. 28-3.

            Plaintiff Bethel filed a charge on June 18, 2018. Dkt. No. 28-8. Bethel received a right to sue letter
   from the EEOC on October 1, 2018, noting that the EEOC terminated its processing of the case in fewer
   than 180 days because it was unlikely that the EEOC would be able to complete its administrative
   processing within 180 days from the filing of the charge. Dkt. No. 43-1.


                                                         18

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 18 of 33 Pageid#: 482
   resolution as required by statute. The Title VII claims of Plaintiffs Sanders I, Contreras

   and Hendricks I remain.4

                     iv. Allegations Exceed Scope of EEOC Charges

            LGMC argues that some of Plaintiffs’ claims in the Amended Complaint should

   be struck because they exceed the scope of the EEOC charges. See Mem. in Supp. of

   Def.’s Partial Mot. to Dismiss 13–17. The goals behind administrative exhaustion, e.g.,

   ensuring that an employer is given notice of alleged claims, allowing an employer to

   remedy the discrimination before commencing litigation, and providing more efficient

   and less formal resolution, would be undermined if a plaintiff could raise claims in

   litigation that did not appear in his or her EEOC charge. See Sydnor, 681 F.3d at 593.

   “To prevent such gamesmanship, we have held that the ‘scope of the plaintiff’s right to

   file a federal lawsuit is determined by the charge’s contents.’” Id. (quoting Jones, 551

   F.3d at 300). However, the Fourth Circuit recently affirmed the “generally accepted

   principle” that the “scope of a Title VII lawsuit may extend to ‘any kind of discrimination

   like or related to allegations contained in the charge and growing out of such allegations

   during the pendency of the case’ before the agency.” Stewart v. Iancu, 912 F.3d 693, 705

   (4th Cir. 2019).

            The Fourth Circuit has held that exhaustion is not satisfied where the

   administrative charges “reference different time frames, actors, and discriminatory

   conduct” from the complaint and where the charge alleges one type of discrimination




   4
            “Filing a timely charge of discrimination with the EEOC is not a jurisdictional prerequisite to suit
   in federal court, but a requirement that, like a statute of limitations, is subject to waiver, estoppel, and
   equitable tolling.” Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982). Thus, the EEOC’s early
   termination of its investigation does not deprive this Court of jurisdiction; however, finding no basis upon
   which to excuse the EEOC’s compliance with the statute, these charges are remanded to the EEOC.

                                                        19

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 19 of 33 Pageid#: 483
   (race) but the complaint alleges either multiple types or different types (race and sex).

   Sydnor, 681 F.3d at 593. However, EEOC charges must be construed broadly, and claims

   reasonably related to the charges should not be struck. See Smith, 202 F.3d at 247 (“If a

   plaintiff’s claims in her judicial complaint are reasonably related to her EEOC charge and

   can be expected to follow from a reasonable administrative investigation, the plaintiff

   may advance such claims in her subsequent civil suit.”); Alvarado v. Bd. of Tr. of

   Montgomery Cmty. Coll., 848 F.2d 457, 460 (4th Cir. 1988) (“EEOC charges must be

   construed with utmost liberality since they are made by those unschooled in the

   technicalities of formal pleading.”) (citation omitted). “An administrative charge of

   discrimination does not strictly limit a Title VII suit which may follow; rather, the scope

   of the civil action is confined only by the scope of the administrative investigation that

   can reasonably be expected to follow the charge of discrimination.” Bryant v. Bell Atl.

   Md., Inc., 288 F.3d 124, 132 (4th Cir. 2002).

          Defendant argues that the Title VII discrimination claim in the Complaint asserts

   actions of discrimination against all of the Plaintiffs, many of which were not specifically

   set forth in each Plaintiff’s EEOC charge. For example, the Complaint states,

          Plaintiffs were denied employment and advancement opportunities,
          disciplined more harshly, denied promotions, forced to work less desirable
          shifts, refused status as Special Conservators of the Peace, denied paid
          time off, unfairly accused of misconduct, stripped of responsibilities,
          retaliated against, and paid lower wages, because of their race and/or
          national origin, contrary to similarly situated white employees.

   Am. Compl. ¶¶ 126.

          Defendant notes that the EEOC charges for Plaintiffs Saunders I, Contreras, and

   Hendricks I include only some of these specific actions. Defendant asks the court to




                                                20

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 20 of 33 Pageid#: 484
   focus the litigation by eliminating claims in the Complaint that were not specifically

   addressed in the EEOC charges.

           Plaintiffs assert that their EEOC charges were more than sufficient to put LGMC

   on notice of their discrimination and retaliation claims. Plaintiffs note that they are not

   required to list every discriminatory act that occurred in their EEOC charges but are only

   required to put the employer on notice and give the EEOC enough information to perform

   an investigation. Further, Plaintiffs assert that the specific allegations in the Complaint set

   forth examples of discriminatory conduct that occurred to the different Plaintiffs over

   time.

           The court finds that the Title VII discrimination and retaliation claims of

   Contreras and discrimination claims of Sanders I and Hendricks I are reasonably related

   to their EEOC charges and fall within the scope of a potential administrative

   investigation related to the charges. While the specific allegations of discrimination in

   the Complaint may not be contained in each Plaintiff’s EEOC charge, the allegations

   involve the same type of discrimination (race and/or national origin), the same source of

   discrimination (Booth and LGMC), the same department (Security), the same time period

   of discriminatory conduct, and the same foundational facts.

           For example, LGMC seeks to strike Contreras’ claims that he was “denied

   employment or advancement opportunities or promotions, was forced to work less

   desirable shifts, was refused status as a SCOP, denied PTO, or paid lower wages.” Dkt.

   No. 28, p. 14. Contreras’ EEOC charge stated that he was discriminated against because

   of his race, and, specifically, that he was “harassed in the form of disciplinary actions for

   infractions that are not true or not a violation of any policy,” “was removed from a



                                                 21

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 21 of 33 Pageid#: 485
   special assignment.” Contreras stated in his charge, “I believe I was denied an

   assignment, harassed and disciplined because of my race (Latino) and National Origin

   (Hispanic) in violation of Title VII of the Civil Rights Act of 1964, as amended.” Dkt.

   No. 28-9. These claims are within the scope of a potential EEOC investigation. The court

   finds that the list of discriminatory actions in the Complaint would be revealed by a

   reasonable EEOC investigation of Plaintiffs’ charges. Accordingly, LGMC’s motion to

   dismiss Plaintiffs’ claims on the grounds of exceeding the scope of the EEOC charges is

   DENIED.

           c. Motion to Dismiss Pursuant to Rule 12(b)(6)5

                    i. Claims Barred by Statute of Limitations

           A claimant filing a Title VII claim in Virginia must file an EEOC charge within

   300 days of the alleged discriminatory action. See Edwards v. Murphy-Brown, L.L.C,

   760 F. Supp. 2d 607, 619 (“[A]n employee challenging an employment practice . . . in

   Virginia has 300 days from the last date of alleged discrimination to file a charge with the

   EEOC.”). LGMC argues that some of the conduct alleged in Plaintiffs’ claims occurred

   prior to the 300-day statute of limitations. See Mem. in Supp. of Def.’s Partial Mot. to

   Dismiss, Dkt. No. 28, pp. 17–19. Specifically, LGMC notes that Plaintiff Contreras filed

   his charge on February 5, 2018, and claims discrimination as early as December 1, 2016.

   Id. at p. 18. LGMC also asserts that Plaintiff Sanders cannot recover for discrete acts of

   discrimination prior to June 7, 2017, because his charged was filed with the EEOC on




           5
             As noted previously, the court will construe LGMC’s Motion to Dismiss under Rule 12(b)(6) as
   a motion for judgment on the pleadings, which has the same legal standard. See Edwards, 760 F. Supp. 2d
   at 614.

                                                     22

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 22 of 33 Pageid#: 486
   April 3, 2018. Id. Plaintiffs respond that discrimination which is continuing in nature and

   occurred beyond the 300-day date may still be considered for liability purposes.

          “If one act in a continuous history of discriminatory conduct falls within the

   charge filing period, then acts that are plausibly or sufficiently related to that act which

   fall outside the filing period may be considered for purposes of liability even though

   these acts cannot serve as the basis for an EEOC charge.” Lewis v. Norfolk S. Corp., 271

   F. Supp. 2d 807, 812 (E.D. Va. 2003) (citing Nat’l R.R. Passenger Corp. v. Morgan, 536

   U.S. 101, 122 (2002)). However, the Supreme Court in Nat’l R.R. Passenger Corp. ruled

   that the continuing violation doctrine does not apply to “[d]iscrete acts such as

   termination [or] failure to promote . . . [that] are easy to identify.” 536 U.S. at 114. Here,

   to the extent Plaintiffs’ claims that fall outside of the 300 day requirement are discrete

   acts such as termination or failure to promote and are thus, “easy to identify,” they should

   be dismissed. See Jenkins v. Home Ins. Co., 635 F.2d 310, 312 (4th Cir. 1980) (finding

   that unequal pay constituted a continuing violation).

          Reviewing the Amended Complaint, the discrete acts of discrimination and

   retaliation alleged by Plaintiffs Hendricks I and Sanders I occurred during the 300 day

   limitations period, which began on April 11, 2017 (Hendricks I), and June 7, 2017

   (Sanders I), and are not time barred. See Am. Compl. ¶¶ 20–24, 47–66. The dates of

   Plaintiff Contreras’ allegations of discrimination are unclear in the Complaint; to the

   extent any discrete actions alleged by Contreras occurred prior to April 11, 2017, they are

   time barred. See Am. Compl. ¶¶ 71–78.




                                                 23

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 23 of 33 Pageid#: 487
          d. Motion for Partial Judgment on the Pleadings- Fed. R. Civ. P. 12(c)

          LGMC asks the court to dismiss Plaintiffs’ FLSA claims with prejudice, arguing

   that its policies for rounding time and the manner in which it compensated Plaintiffs for

   training and orientation do not violate the FLSA. The FLSA requires that a covered

   employee who works more than 40 hours a week receive compensation for excess time

   worked “at a rate not less than one and one-half times the regular rate at which he is

   employed.” 29 U.S.C. § 207(a). Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1042

   (2016). There is no dispute that LGMC is an employer subject to the provisions of the

   FLSA or that Plaintiffs are hourly, non-exempt employees entitled to minimum wages

   and overtime compensation for any hours worked over 40 per week.

                  i. Rounding Time

          The U.S. Department of Labor adopted a regulation that generally allows

   rounding practices. 29 C.F.R. § 785.48(b) permits employers to round time to the nearest

   quarter of an hour, provided that the arrangement averages out so that the employees are

   fully compensated for the time they actually work. The regulation provides that such a

   rounding practice will be accepted, “provided that it is used in such a manner that it will

   not result, over a period of time, in failure to compensate the employees properly for all

   the time they have actually worked.” Id. District courts regularly uphold the validity of

   employers’ neutral rounding practices. See Corbin v. Time Warner Entm’t-Advance

   Newhouse P’ship, 821 F.3d 1069, 1076 (9th Cir. 2015) (collecting cases).

          “Rounding policies may be permissible if they, ‘on average, favor neither

   overpayment nor underpayment.’” Mendez v. H.J. Heinz Co., No. CV 12-5652-GHK,

   2012 WL 12888526 (C.D. Cal. Nov. 13, 2012) (quoting Alonzo v. Maximus, Inc., 832 F.



                                                24

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 24 of 33 Pageid#: 488
   Supp. 2d 1122, 1126 (C.D. Cal. 2011). “If an employer’s rounding practice does not

   permit both upward and downward rounding, then the system is not neutral and

   ‘will…result, over a period of time, in failure to compensate the employees properly for

   all the time they have actually worked.’” Corbin at 1077 (quoting 29 C.F.R. §785.48(b)).

          Plaintiffs allege that LGMC’s policy of requiring employees to clock in seven

   minutes prior to the start of their shifts, but not earlier than seven minutes, and

   disciplining them for clocking in after the start of their shifts, coupled with LGMC’s

   policy of rounding work time up or down to the nearest quarter hour resulted in an overall

   detriment to employees. Am. Compl. ¶¶ 166, 167, Dkt. No. 2. LGMC asserts that its

   rounding and disciplinary policies are facially neutral and, when applied, benefit

   employees; thus, the policies do not violate the FLSA. Dkt. No. 24, pp. 5–6.

          Courts have found that an employer’s rounding practices comply with § 785.48(b)

   if the employer applies a consistent rounding policy that, on average, favors neither

   overpayment nor underpayment. See Boone v. Primeflight Aviation Servs., Inc., No. 15-

   CV-6077, 2018 WL 1189338, at *7 (E.D.N.Y. Feb. 20, 2018) (collecting cases). Here,

   LGMC’s rounding policy is facially neutral because all employee time punches are

   rounded to the nearest quarter-hour “without an eye towards whether the employer or the

   employee was[s] benefiting from the rounding.” Corbin at 1079. However, LGMC’s

   disciplinary policy requiring employees to clock in seven minutes prior to a shift,

   disciplining employees for clocking in after a shift, and allowing, but not guaranteeing,

   employees the right to clock out seven minutes prior to the end of their shift may create

   an inequity in the rounding policy when applied. See Chao v. Self Pride, Inc., No. RDB

   03-3409, 2005 WL 1400740, at *6 (D. Md. June 14, 2005) (finding a FLSA violation



                                                 25

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 25 of 33 Pageid#: 489
   where employer rounded down employees’ time without any evidence that the rounding

   practice averaged out to fully compensate employees for the time worked).

          In Austin v. Amazon.com, Inc., No. C09-1679JLR, 2010 WL 1875811, *1–2

   (W.D. Wash. May 10, 2010), the court found that Plaintiff stated an FLSA claim where

   Amazon’s policy allowed employees to clock in seven minutes or less before their

   scheduled shift and were paid from their scheduled start time going forward, but if they

   clocked in more than three minutes past their scheduled start time, Amazon would “flag”

   that employee for discipline. The court found that 29 C.F.R. § 785.48(b) “does not

   contemplate the situation where an employer allows rounding when it benefits the

   employer without disciplining the employee; but disciplines the employee when the

   rounding does not work to the employer’s advantage.” Id. at *3. LGMC likewise allows

   employees to clock in seven minute or less before their shift, but it disciplines them for

   clocking in seven minutes or less after their shift. However, LGMC ’s policies differ

   from Amazon in that LGMC permits employees to clock out up to seven minutes early, if

   the employee’s replacement has arrived.

          In Mendez v. H.J. Heinz Co, the court found the plaintiff’s allegations of an

   employer’s policy of rounding time, together with a disciplinary policy that incentivizes

   employees to arrive at work early, was insufficient to state a claim under the FLSA. The

   employer’s policy handbook showed that “[c]locking in 6 minutes or more late,” or

   “[c]locking out early 1 minute or more” subjects the employees to discipline. 2012 WL

   12888526 at *1. The court noted that a disciplinary policy that incentivizes employees to

   arrive at work early along with a rounding policy of rounding time down for seven

   minutes and below, and up for eight minutes and above, could still lead to a neutral



                                                26

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 26 of 33 Pageid#: 490
   outcome. Id. at *3. The court stated, “[p]laintiff must not only allege what the rounding

   policy is, but also additional facts that would plausibly suggest that the policy results in a

   systematic underpayment of wages.” Id.

          Likewise, in Boone v. Primeflight Aviation Services, Inc., the court found no

   FLSA violation where the employer’s time system rounded time both up and down by

   seven minutes, to the nearest quarter hour. 2018 WL 1189338 at *12. The Boone court

   distinguished the Amazon decision because there was no evidence presented by Plaintiff

   of a disciplinary policy for employees who clocked in late. Id.

          Additionally, in Corbin and Boone, the courts noted that federal regulations do

   not require that rounding policies result in every employee gaining or breaking even in

   every pay period. See Corbin, 821 F.3d at 1077; Boone, 20185 WL 1189338, at *9. “If

   the rounding policy was meant to be applied to each employee to ensure that no

   employee ever lost a single cent over a pay period, the regulation would have said as

   much.” Corbin, 821 F.3d at 1077. “Employers use rounding policies to calculate wages

   efficiently; sometimes, in any given pay period, employees come out ahead and

   sometimes they come out behind, but the policy is meant to average out in the long-

   term.” Id. (emphasis in original).

          Here, the facts as alleged by Plaintiffs establish that employees were encouraged

   to clock in seven minutes prior to their shift, were disciplined for clocking in after their

   shift, and were permitted to clock out seven minutes prior to the end of their shift, if their

   replacement had arrived. It is possible that this policy could benefit the employer if an

   employee regularly clocked in seven minutes before a shift and did not clock out seven

   minutes before the end of the shift. Conversely, the policy could favor an employee if the



                                                 27

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 27 of 33 Pageid#: 491
   employee regularly clocked in at the start of a shift and clocked out seven minutes early

   each day. The policy could tend to favor either the employees or employer over time,

   depending on the specific facts and circumstances for each employee.

          Thus, accepting all well-pleaded allegations in the Complaint as true and drawing

   all reasonable factual inferences from those facts in the Plaintiffs’ favor, the court finds

   that Plaintiffs could prove a violation under the FLSA with regard to LGMC’s rounding

   and disciplinary policies; accordingly, LGMC’s motion for judgment on the pleadings as

   to this claim is DENIED.

                  ii. Failure to Compensate

          Plaintiffs allege that their attendance at G4S training and orientation sessions is

   considered employment by LGMC under the FLSA, and LGMC did not fully compensate

   Plaintiffs for attendance at those sessions. Id.¶¶ 178, 180. Specifically, Plaintiffs allege

   that: 1) they were not compensated by either G4S or LGMC for attending one day of

   orientation; 2) they were not compensated for travel time to G4S training and orientation;

   3) they were not paid their regular LGMC wages for the training and orientation sessions;

   and 4) they had to work double shifts at LGMC to make up time they spent in training

   sessions and/or use paid time off to attend the training/orientation sessions. LGMC

   asserts that it is entitled to judgment as a matter of law on this claim.

          Plaintiffs’ allegations are sufficient to raise a factual issue as to whether LGMC

   and G4S were joint employers for purposes of the trainings and orientation at issue.

   LGMC asserts that it is a different entity from G4S and there is no allegation to the

   contrary by Plaintiffs. Dkt. No. 24, p. 6. Rather, Plaintiffs appear to assert that LGMC

   and G4S were “joint employers” for the time period when Plaintiffs were employees of



                                                 28

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 28 of 33 Pageid#: 492
   LGMC but were required to attend training and orientation for their new positions at

   G4S. “Separate persons or entities that share control over an individual worker may be

   deemed joint employers. . . .” Schultz v. Capital Int’l. Sec., Inc., 466 F.3d 298, 305 (4th

   Cir. 2006). “[I]f the facts establish that the employee is employed jointly by two or more

   employers, i.e., that employment by one employer is not completely disassociated from

   employment by the other employer(s), all of the employee’s work for all of the joint

   employers during the workweek is considered as one employment for purposes of the

   [FLSA].” 29 C.F.R. § 791.2(a). Both joint employers are responsible, both individually

   and jointly, for compliance with all of the applicable provisions of the FLSA. Id.;

   Schultz, 466 F.3d at 305.

          Job-related trainings are generally compensable under the FLSA. “Time spent

   attending employer-sponsored lectures, meetings, and training programs is generally

   considered compensable.” Chao v. Tradesmen Intern., Inc., 310 F.3d 904, 907 (6th Cir.

   2002). “The FLSA requires that employers pay employees the minimum hourly wage

   ‘for all hours worked.’” Harbourt v. PPE Casino Resorts Md., LLC, 820 F.3d 655, 658

   (4th Cir. 2016) (quoting Perez v. Mountaire Farms, Inc., 650 F.3d 350, 363 (4th Cir.

   2011) (internal quotation marks omitted). “‘[W]ork’ for FLSA purposes broadly

   encompasses ‘physical or mental exertion (whether burdensome or not) controlled or

   required by the employer’ primarily for its benefit. And ‘training’ can constitute ‘work’

   under the statute.” Harbourt, 820 F.3d at 660 (internal citations omitted).

          While time spent in training is generally compensable, time traveling to training is

   not. See Chao, 310 F.3d at 907 (“The Portal–to–Portal Act also excludes from

   compensation ‘walking, riding, or traveling to and from the actual place of performance



                                                29

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 29 of 33 Pageid#: 493
   of the principal activity or activities which such employee is employed to perform.’”)

   (citing 29 U.S.C.A. § 254(a)(1) (West 1998)); Imada v. City of Hercules, 138 F.3d 1294,

   1297 (9th Cir. 1998) (police officers’ travel to remote site for three-day training program

   not compensable, since it was a normal, contemplated and indeed mandated incident of

   their employment, even though it occurred infrequently).

          Plaintiffs allege that they were not paid by either LGMC or G4S for one day of

   mandatory orientation. Thus, Plaintiffs’ FLSA claim shall proceed as to the one day of

   orientation for which Plaintiffs allege they were not compensated.

          However, the FLSA does not require LGMC to further compensate Plaintiffs for

   the trainings for which Plaintiffs were compensated by G4S at minimum wage, or to

   provide compensation at a higher rate. “The FLSA requires that employers pay

   employees the minimum hourly wage ‘for all hours worked.’” Harbourt, 820 F.3d at 658

   (quoting Perez v. Mountaire Farms, Inc., 650 F.3d at 363 (internal quotation marks

   omitted)). There is no duty under FLSA that Plaintiffs be compensated for that time by

   both LGMC and G4S, or at the higher rate paid by LGMC.

          LGMC also correctly notes that despite alleging that Plaintiffs had to use paid

   time off or work double shifts to attend the training, Plaintiffs do not specifically allege

   that any employee worked an excess of 40 hours in the weeks during which they attended

   the training. However, because Plaintiffs allege that LGMC and G4S were joint

   employers during the training and orientation time period, Plaintiffs’ allegations of

   working paid time off and double shifts for LGMC so they could to attend G4S trainings

   sufficiently states a plausible claim for relief under the FLSA. “To be sure, the joint

   employment doctrine serves to ‘preserve[ ] ... [FLSA] protection so as to prevent such



                                                 30

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 30 of 33 Pageid#: 494
   abuses as manipulation of job scheduling or rotation of workers to circumvent overtime

   requirements.’” Salinas v. Comm. Interiors, Inc., 848 F.3d 125 (4th Cir. 2017) (citing H.

   Rep. No. 99–331, at 23–25). Accordingly, Plaintiffs’ FLSA claim may proceed as to the

   one day of training for which Plaintiffs allege they were not compensated, and Plaintiffs’

   claim that they worked paid time off and double shifts for LGMC to attend G4S trainings.

   All other FLSA claims relating to LGMC’s failure to compensate Plaintiffs are

   DISMISSED.

          a. Motion to Strike- Fed. R. Civ. P. 12(f)

                  i. Compensatory Damages

          LGMC asks the court to strike Plaintiffs’ request for compensatory damages in

   relation to the FLSA claim, asserting that the FLSA does not provide recovery for

   compensatory damages such as pain and suffering. Dkt. No. 24, pp. 7–8. Plaintiffs assert

   that their request for compensatory damages is proper because they are not claiming

   emotional distress but rather unpaid wages and overtime, which is recoverable under the

   FLSA. Dkt. No. 34, p. 9.

          The FLSA allows covered employees to sue for “their unpaid minimum wages, or

   their unpaid overtime compensation, as the case may be, and in an additional equal

   amount as liquidated damages.” 29 U.S.C. § 216(b). “This provision for liquidated

   damages is an additional penalty on non-compliant employers…. As a potential defense

   to liquidated damages, however, employers may seek to show that they acted in ‘good

   faith’ and ‘had reasonable grounds for believing that [their] act or omission was not a

   violation of the [FLSA].’” McFeeley v. Jackson St. Entm’t, LLC, 825 F.3d 235, 245 (4th

   Cir. 2016) (quoting 29 U.S.C. § 260).



                                               31

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 31 of 33 Pageid#: 495
          Plaintiffs note that courts often refer to unpaid wages and overtime due under

   FLSA as “compensatory damages.” See, e.g., Calderon v. GEICO General Ins. Co., 809

   F.3d 111, 131 (4th Cir. 2015). LGMC does not disagree with this characterization but

   alleges that allowing the term “compensatory damages” to remain in Plaintiffs complaint

   risks forcing LGMC to manage discovery and trial evidence relating to emotional

   damages.

          LGMC’s motion to strike the phrase “compensatory damages” from the

   Complaint is DENIED; however, Plaintiffs’ request for “compensatory” damages in this

   case is a request for unpaid wages and overtime as permitted by the FLSA.

                  ii. Willfulness

          LGMC also requests that the court strike Plaintiffs’ allegations that LGMC

   willfully violated the FLSA. Dkt. No. 24, p. 8. LGMC asserts that no facts in the

   (Complaint support an allegation that LGMC violated the FLSA with knowledge or

   reckless disregard. Plaintiffs assert that LGMC’s motion to strike willfulness should be

   denied because it must be raised as an affirmative defense of statute of limitations in the

   responsive pleading, and, further, because Plaintiffs are not required to allege specific

   facts regarding willfulness at the motion to dismiss stage. Dkt. No. 34, pp. 10–11.

          “[O]nly those employers who ‘either knew or showed reckless disregard for the

   matter of whether its conduct was prohibited by the [FLSA]’ have willfully violated the

   statute.” Desmond v. PNGI Charles Town Gaming, L.L.C., 630 F.3d 351, 358 (4th Cir.

   2011) (quoting McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988)). Negligent

   conduct is insufficient to show willfulness. Id. The employee bears the burden of proof




                                                32

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 32 of 33 Pageid#: 496
   when alleging a violation is willful, and the question of whether an employer acted

   willfully is generally a question of fact. Id.; Calderon, 809 F.3d at 130.

          As the District Court of Maryland stated in Aviles-Cervantes v. Outside

   Unlimited, Inc., 276 F. Supp. 3d 480, 491 (D. Md. 2017), “because the question of

   whether a defendants’ alleged FLSA violations were ‘willful’ is not an element of

   plaintiffs’ claims but rather an anticipation of a limitations defense that the defendant

   may raise, plaintiffs do not need to allege specific facts that the defendant willfully

   violated the FLSA.” (internal quotations omitted). Plaintiffs may bear the burden to

   prove willfulness but not at the motion to dismiss stage. Id. Accordingly, the court

   DENIES LGMC’s motion to strike Plaintiffs’ willfulness claim.

   IV. CONCLUSION

          For the foregoing reasons, the court will, by separate order, GRANT in part

   LGMC’s motion to dismiss under Rule 12(b)(1) and remand the claims of Hardy, Finks,

   Bethel, Hendricks II, and Sanders II to the EEOC for proper resolution; construe

   LGMC’s motion to dismiss under Rule 12(b)(6) as a motion for judgment on the

   pleadings and GRANT it in part; GRANT in part and DENY in part LGMC’s motion

   for judgment on the pleadings; DENY LGMC’s motion to strike; GRANT plaintiffs’

   motion to file a Second Amended Complaint; and GRANT plaintiffs’ motion to file a

   Third Amended Complaint. An appropriate order will follow.

   Entered: March 19, 2019.



                                                  /s/ Elizabeth K. Dillon
                                                  Elizabeth K. Dillon
                                                  United States District Judge



                                                33

Case 7:18-cv-00218-EKD Document 49 Filed 03/19/19 Page 33 of 33 Pageid#: 497
